Case 2:18-ml-02814-AB-FFM Document 898 Filed 08/12/20 Page 1 of 2 Page ID #:37791




     1   KNIGHT LAW GROUP LLP
         Roger Kirnos (SBN 283163)
     2   rogerk@knightlaw.com
     3   Daniel Kalinowski (SBN 305087)
         danielk@knightlaw.com
     4
         10250 Constellation Blvd., Suite 2400
     5   Los Angeles, CA 90067
     6
         Telephone: (310) 552-2250
         Fax: (310) 552-7973
     7
     8   Attorneys for Plaintiff,
         Robert Bagwell
     9
    10                        UNITED STATES DISTRICT COURT
    11                      CENTRAL DISTRICT OF CALIFORNIA
    12
    13   IN RE: FORD MOTOR CO. DPS6                    MDL No.: 2:18-ML-02814-AB
                                                       (FFMx)
    14   POWERSHIFT TRANSMISSION
         PRODUCTS LIABILITY
    15
         LITIGATION                                    NOTICE OF WITHDRAWAL OF
                                                       PLAINTIFFS’ EX PARTE
    16   THIS DOCUMENT RELATES                         APPLICATION FOR AN ORDER
                                                       EXTENDING TIME TO FILE
    17   ONLY TO:                                      PLAINTIFF’S MOTIONS FOR
                                                       ATTORNEYS’ FEES, COSTS AND
    18   Robert Bagwell v. Ford Motor                  EXPENSES [DKT NO. 894]
         Company, et. al., 2:17-cv-06632-AB-
    19   FFMx                                          Assigned to the Honorable Judge
                                                       Andre Birotte Jr.
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -1-

                                    NOTICE OF WITHDRAWAL
Case 2:18-ml-02814-AB-FFM Document 898 Filed 08/12/20 Page 2 of 2 Page ID #:37792




     1         PLEASE TAKE NOTICE THAT Counsel for Plaintiff, Robert Bagwell
     2   (“Plaintiff”) hereby withdraws, without prejudice, its Ex Parte Application for an
     3   Order Extending the Time to File Plaintiff’s Motions for Attorneys’ Fees, Costs and
     4   Expenses (Dkt No. 894).
     5         Plaintiff concurrently files a Joint Stipulation for an Order Extending Time to
     6   File Plaintiff’s Motion for Attorneys’ Fees, Costs and Expenses to Forty-Five (45)
     7   Days from Entry of the Court’s Order on Fees and Costs in the Matter of Pedante v.
     8   Ford Motor Company.
     9
    10   Dated: August 12, 2020                KNIGHT LAW GROUP, LLP
    11
                                                /s/ Roger Kirnos
    12                                         ______________________
    13                                         Roger Kirnos (SBN 283163)
                                               Daniel Kalinowski (SBN 305087)
    14                                         Attorneys for Plaintiff,
    15                                         ROBERT BAGWELL
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -2-

                                    NOTICE OF WITHDRAWAL
